                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 KENDELL GAETZ,

                                                                           ORDER
          Plaintiff,
    v.
                                                                Case No. 19-cv-464-bbc
 DR. MANLOVE,

          Defendant.

 KENDELL GAETZ,

                                                                           ORDER
          Plaintiff,
    v.
                                                                Case No. 19-cv-492-bbc
 BRIAN FOSTER, et al.,

          Defendants.

         On June 14, 2019, I entered an order assessing plaintiff Kendell Gaetz a $1.49 initial

partial payment of the $350 filing fee for each of the above cases. On July 12, 2019, plaintiff

submitted a motion for an order directing prison officials to allow plaintiff to pay for the filing

fees from plaintiff’s release account funds for each of the above cases.

         With the exception of initial partial payments, this court does not have the authority

to tell state officials whether, and to what extent, a prisoner should be able to withdraw money

from a release account. Carter v. Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).

Accordingly, I will grant plaintiff’s motion to the extent that plaintiff may use his release

account funds to pay for the $1.49 initial partial payment that was assessed to him in each of

the above cases.




                                                1
                                             ORDER

       IT IS ORDERED that:

       1.      Plaintiff Kendell Gaetz’s motion for an order directing prison officials to allow

plaintiff to use his release account funds to pay for the $1.49 initial partial payment assessed

to him in each of the above cases is GRANTED.

       2.      Plaintiff may have an enlargement of time to August 5, 2019, in which to submit

a check or money order payable to the clerk of court in the amount of $1.49 for each of the

above cases. If, by August 5, 2019, plaintiff fails to make the initial partial payments, or show

cause for failure to do so, plaintiff will be held to have withdrawn the actions voluntarily and

the cases will be closed without prejudice to plaintiff’s filing them at a later date.




               Entered this 12th day of July, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
